 In the Matter Of INDIANAPOLIS POWER & LIGHT COMPANYandUNITEDMINE WORKERSOF AMERICA, DISTRICT 50 (UTILITIES DIVISION)Case No. R-54.54 (9-R-1006)SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESNovember 13, 1943On July 23, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on August 19, 1943, under the direction and supervisionof the Acting Regional Director for the Ninth Region (Cincinnati,Ohio).Thereafter, on August 20, 1943, in accordance with the Rulesand Regulations of the Board, the Acting Regional Director issuedand duly served upon the parties an Election Report.As to the balloting and its results, the Acting Regional Directorreported as follows :Approximatenumber of eligiblevoters_______________________561Total ballots cast___________________________________________523Total ballots challenged_____________________________________14Total void ballots___________________________________________1Totalblank ballots__________________________________________0Total valid votes counted____________________________________508Votes cast for UnitedMineWorkers of America, District 50(UtilitiesDivision)_______________________________________ 217Votes cast for I. P. & L. Employees Protective Association------278Votes cast for neither_______________________________________ 13Thereafter, timely objections to the conduct of the election werefiled by United Mine Workers of America, District 50 (Utilities Divi-sion), herein called District 50, alleging that the Company had im-properly influenced and intimidated the voters and that agents ofthe Board had failed to conduct the election in strict conformity toestablished rules and regulations all to the prejudice of District 50.After investigation on October 27, 1943, the Acting Regional Directorissued a Report on Objections in which she found that the objections151 N. L.R. B. 670.53 N. L. R. B., No. 110.616 INDIANAPOLIS POWER & 1AGLHT COMPANY617of District 50 raise no substantial or material issues with respect to theconduct of the election.The objections, 16 in all, are set forth by number and discussed below.District 50 asserts that :1.Under date of August 16,1943, the Company prepared and dis-tributed to eligible voters the following letter :August 16, 1943You are on the list of those of the Company's employees whoare eligible to vote at the election next Thursday, August 19, whichwas ordered by the National Labor Relations Board in order togive those on the eligible list an opportunity to choose betweenI.P. & L. Employees Protective Association and United MineWorkers of America, District 50 (Utilities Division).Because it is known that the Company opposed the holding ofsuch an election when the matter was being heard by the BoardlastMay, the Company wishes to make it clear, now that the elec-tion has been ordered, that every employee who is eligible to voteshall, so far as the Company is concerned, have an opportunityto vote.The Company, therefore, takes this means of informing youthat if there should appear to be any conflict between your workand your opportunity to vote, please take the matter up with yoursuperior and he will release you long enough to enable you tovote.The Company hopes that you and all other eligible em-ployees will exercise the right and opportunity to choose betweenthese two organizations in the secrecy of the ballot that will beprovided.Very cordially yours,(S)H. T. PRITcu uir ,President, Indianapolis Power & Light Co.The letter appears to be informative and completely lacking in intimi-datory language.We agree with the Acting Regional Director that itdoes not constitute an interference with the right of employees freelyto choose their representatives.2.An official of the I. P. & L. Employees Protective Associationtransported employees to the polls on the day of the election.Convincing-evidence was submitted to the Acting Regional Director insupport of this objection but such activity is not proscribed.Com-peting unions may frequently agree not to indulge in this practice butwe do not agree that the act of the Association official is sufficientlyobjectionable to raise a substantial issue with respect to the election.3. and 12.Foreman, bosses, and officials of the Company activelycampaigned, electioneered, and solicited employees to vote oDthe day of election. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDAffidavits in support of those objections were submitted to the ActingRegional Director, who, after investigation, found' that such cam-paigning and electioneering on the part of company representativeshad not been proven. In the absence of convincing proof we find theobjections to be without merit.4.An armed guard N' as present at the voting, place and enteredinto a discussion on challenges.The Acting Regional Director has determined after investigationthat an armed guard passed near and through the voting place in thecourse of his patrol, but did not enter into, any discussion:We findthat this in no way interfered with the conduct of the election_ '5.Four members of I. P. & L. Employees Protective' Associationwere present at polling places as observers,No objection is made as to the conduct of these observers and theirpresence was proper.We find this objection to be frivolous.6.Voting. was conducted at one place where ineligible' employeesand company officials congregated during the voting.The voting place referred to is the cafeteria, the selection off which wasagreed to by all the parties.Cooks were present preparing food anda few supervisory employees passed in and out. There is no'evidencethat any of these interfered in any manner with the election and weagree with the Acting Regional Director that the objection is withoutmerit.7.A Board Field Examiner 'failed to challenge the vote of anarmed guard.'The guard in question was not in uniform and was unknown to theField Examiner.The guard was recognized and hig vote challengedby an observer for District 50. Since the challe},ged ballot was notopened or counted we find no merit in the objection.8.Discrepancies existed between the list of eligible voters suppliedby the Company and the list used in the election.The Acting Regional Director found the lists to be identical exceptthat the list used in the voting listed the names alphabetically.Weconclude that this objection is without merit.9.The Board Field Examiner failed to post sufficient Notices ofElection.The Acting Regional Director reports that notices were posted in allusual places.The fact that of 560 eligible voters, 508' cast validballots persuades us that the election was,well publicized and thatthe objection lacks merit.10.even after District 50 requested the posting of additionalnotices. INIDLAPOUS POWER, & IJLGHT COMPANY619The Acting Regional Director reports that District 50 concedes thatits request was complied with on the day preceding the election.Con-sequently we find no merit in the objection.11.Notices of Election were posted where company officials hadopportunity to observe those who read the notices.The Acting Regional Director reports that notices were posted onofficial bulletin boards and other conspicuous places throughout theplant.Naturally this permitted company officials an opportunityto observe those who read them.This objection is utterly withoutmerit.13.A Board Field Examiner failed to challenge ineligible voters.The Acting Regional Director reports that this objection is identicalto objection No. 7 which we have found to be without merit.14.An ex-official of the Company, a pensioner, had access tocompany property and electioneered there just before theelection.The Acting Regional Director reports that all pensioners of theCompany have passes to company property. The ex-official in questiondenies that he electioneered.We find that District 50 has not sub-mitted convincing proof in support of this objection.15.Throughout the polling of three-fourths of the votes at onevoting place, where over 260 ballots were cast, officials ofthe Company, bosses, foremen, and others were permitted tocongregate in numbers at the voting place and to influencevotes.The Acting Regional Director reports that this objection is identicalto objection No. 6, which we found, above, to be without merit.Ob-jection No. 16 is a restatement of objections Nos. 6 and 15 withoutsubstantial change.We find that none of the objections raises substantial or materialissues with respect to the conduct of the ballot and they are hereby.overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT Is FIEREBY CERTIFIED that, I. P. & L. Employees Protective Asso-ciation has been designated and selected by a majority of all produc-tion and distribution employees of Indianapolis Power & Light Com-pany, Indianapolis, Indiana, including those categories and individ-uals named in Section IV, Subsection A of the Decision and Direction 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Election, herein, and the Appendix thereto, but excluding thosecategories and individuals set forth in Section IV, Subsection B, ofthe aforesaid Decision and Direction of Election, as well as all clerks,stenographers, typists, teletype operators, telephone operators, ac-countants, billers, collectors, salesmen, saleswomen,. guards, specialpolice and watchmen, engineers, draftsmen, technical employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a) 'ofthe Act, the said organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.